Citation Nr: 0103895	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD), for the period from 
May 24. 1996 to October 14, 1997.

2.  Entitlement to an effective date earlier than October 14, 
1997 for a grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in October 1997 and February 1999 
by the Winston-Salem, North Carolina, Regional Office (RO).  

In October 1984, the veteran filed a claim for service 
connection for PTSD.  In April 1985, the RO denied service 
connection for PTSD and the veteran did not appeal this 
decision.  In May 1996 the veteran filed an application to 
reopen his claim for service connection for PTSD.  In October 
1997, the RO granted service connection for PTSD and assigned 
a 30 percent evaluation.  The veteran disagreed with the 30 
percent evaluation and perfected an appeal.  In July 1998 the 
RO granted the veteran's claim for temporary total rating 
based on convalescence under 38 C.F.R. § 4.30 from October 
14, 1997 to December 1, 1997 and continued the post-
convalescence 30 percent schedular rating.  In February 1999, 
the RO increased the assigned rating from 30 percent to 70 
percent, effective December 1, 1997.  In that same rating 
decision the RO granted entitlement to TDIU benefits, 
effective December 1, 1997.  The veteran filed a timely 
appeal to the effective date of the grant of TDIU.

Inasmuch as the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD was previously fully developed 
for appellate review, that issue is still properly before the 
Board, despite the assignment of the 70 percent rating.  
Therefore, the increased rating issue has been 
recharacterized to reflect the Board's recognition that the 
veteran's claim has been pending since May 1996.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In this case, the 70 percent 
rating is not the highest possible schedular evaluation.  
However, the Board notes that in subsequent communications to 
the RO the veteran indicated his apparent satisfaction with 
the 70 percent rating and the record does not contain a 
notice of disagreement as to this issue.  Consistent with the 
above, in a VA Form 21-4138, dated in February 1999 the 
veteran offered argument in support of an evaluation in 
excess of 30 percent prior to October 14, 1997 and the 
effective date of the total rating, only.  For that reason, 
the issue of an evaluation in excess of 70 percent since 
December 1, 1997 is not considered to be in appellate status 
and will not be considered by the Board.  See Holland v. 
Brown, 9 Vet. App. 324 (1996); AB v. Brown, 6 Vet. App. 35 
(1993).  On the other hand, if the veteran desires to pursue 
an evaluation in excess of 70 percent from December 1, 1997, 
he should specifically do so in writing to the RO.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West. 11 Vet. App 268 (1998).  Although 
the instructions in this remand should be carried out in 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The veteran submitted a claim for a total rating based upon 
individual unemployability in December 1997.  The RO 
construed an October 14, 1997, admittance to the hospital as 
an informal claim, which later became a formal claim when the 
veteran filed his VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Individual Employability on 
December 5, 1997.  Therefore, the RO considered the veteran's 
date of claim as October 14, 1997.  See 38 C.F.R. § 3.155(a) 
(2000). 

The veteran contends, in substance, that an effective date 
earlier than October 14, 1997, for the grant of an increased 
disability rating for the veteran's service connected PTSD is 
warranted.  Specifically he asserts that a disability 
evaluation higher than 30 percent should be effective from 
May 1996, the date he reopened the claim.  He also contends 
that he should be awarded TDIU benefits prior to October 14, 
1997. 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(2000).  The effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2000).  see also Servello v. Derwinski, 3 Vet. App 196, 198 
(1992).  Harper v. Brown, 10 Vet. App. 125 (1997).

However, in order to make this determination, all pertinent 
medical records must be obtained and added to the claims 
file.  In support of his claim the veteran submitted a 
decision of the Social Security Administration (SSA) 
pertaining to his disability award.  It reflects that the 
veteran was found to be "disabled" within the SSA's 
operative statutes and regulations.  The record does not, 
however, contain the medical evidence used to make the 
determination.  

Because the question of the veteran's unemployability due to 
service-connected disability is at issue here, the RO should 
obtain the veteran's SSA records.  The Court has held that 
although the SSA decision with regard to unemployability is 
not controlling for purposes of VA adjudication, the SSA 
decision is pertinent to a determination of the veteran's 
ability to engage in substantially gainful employment.  See 
Martin v. Brown, 4 Vet. App 136, 140 (1993).  Moreover, in 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the 
Court stated that the Board breached its duty to assist the 
veteran when it based its conclusion on the SSA decision and 
did not obtain the veteran's SSA records.  In light of the 
Court's holding, the Board requests that the RO obtain a copy 
of any records supporting the SSA decision.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The SSA should be contacted and 
requested to provide any administrative 
decisions and associated medical records 
used to determine the veteran's case.  
Any attempts to request the information, 
and replies from SSA, must be documented 
in the claims file.

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment of all 
health care providers who may possess 
additional records pertinent to his claim 
from May 1996 to October 1997.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured. 

4.  When the above-requested records have 
been obtained, to the extent possible, 
the RO should make a determination 
concerning whether further development of 
the records is appropriate, to include 
securing an opinion from a VA examiner.  
In the event the RO determines it 
necessary to obtain such opinion, the VA 
examiner should be asked to review all 
the records in the claims folder and then 
provide the rationale for all conclusions 
and opinions expressed.  A copy of this 
REMAND should be made available to 
examiner as well.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

6.  After undertaking any further 
development deemed appropriate in 
addition to that specified above, the RO 
should again review the records and 
readjudicate the issues of an evaluation 
in excess of 30 percent for the service-
connected PTSD and entitlement to an 
earlier effective date for the grant of 
TDIU, prior to October 14, 1997.  In this 
regard, it is noted that the increased 
rating claim has been pending since May 
1996.  The RO should assure that the duty 
to assist is satisfied pursuant to the 
Veterans Claims Assistance Act of 2000, 
Publ. L. No. 106-475, § 3 (a), 114 Stat. 
2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  If the 
determinations remain unfavorable to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, which should 
specifically discuss all pertinent laws 
and regulations to include 38 C.F.R. 
§ 3.400.  They should be given an 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




